

Exhibit 10.48
Amendment to Employment Agreement
This Amendment to Employment Agreement (this “Amendment”) is made as of January
14, 2016 (“Amendment Effective Date”) by and between Scientific Games
International, Inc., a Delaware corporation (the “Company”) and James C. Kennedy
(“Executive”).
WHEREAS, the Company and Executive entered into an Employment Agreement dated as
of December 18, 2012, with an effective date of January 1, 2013 (the
“Agreement”);
WHEREAS, the Company changed Executive’s title to Executive Vice President and
Group Chief Executive, Lottery in October 2013, and increased his base salary to
$675,000 and his Target Bonus to 75% as of January 1, 2014, which changes were
approved by the SGC Compensation Committee at its meeting on December 18, 2013;
NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.
Extension of Agreement Term. The Agreement is hereby amended by deleting the
second sentence of Section 1 thereof and replacing it with the following:

“The term of employment of Executive under this Agreement (the “Term”) shall be
the period commencing on January 1, 2013 (the “Effective Date”) and ending on
December 31, 2018, as may be extended in accordance with this Section 1 and
subject to earlier termination in accordance with Section 4.”
2.
Increase in Base Salary. The Agreement is hereby amended by adding the following
sentence to the end of Section 3(a):

“Effective as of January 1, 2016, Executive’s base salary is increased to seven
hundred twenty-five thousand U.S. dollars ($725,000) per annum.”
3.
Special Equity Award. As of the Amendment Effective Date, Executive shall
receive a special equity award of seventy thousand (70,000) restricted stock
units (the “Special Equity Award”), under the Plan, pursuant to an equity award
agreement to be provided by the Company and entered into by and between SGC and
Executive (the “Special Equity Award Agreement”). The Special Equity Award
Agreement shall provide that the Special Equity Award shall vest with respect to
twenty-five percent (25%) of the shares of SGC common stock subject to such
Special Equity Award on each of the first four anniversaries of the Special
Equity Award grant date, subject to any applicable provisions relating to
accelerated vesting and forfeiture as described in the Agreement, the Special
Equity Award Agreement or the Plan.

4.    Except as set forth in this Amendment, all terms and conditions of the
Agreement shall remain unchanged and in full force and effect in accordance with
their terms. All references to the “Agreement” in the Agreement shall refer to
the Agreement as amended by this Amendment. Any defined terms used in this
Amendment and not defined herein shall have the meaning as set forth in the
Agreement.
5.    This Amendment may be executed in counterparts, each of which shall for
all purposes be deemed to be an original and all of which shall constitute the
same instrument. Delivery of an executed counterpart of a signature page of this
Amendment by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.
IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
as of January 14, 2016.


SCIENTIFIC GAMES INTERNATIONAL, INC.




By: /s/ Gary L. Melampy            
Name:    Gary L. Melampy
Title:    Vice President & Chief HR Officer
    


/s/ James C. Kennedy                
James C. Kennedy





1

